This is a Non-Final office action for serial number 17/670200. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one arm includes a square edge at the at least one end must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base lock includes a pin through the at least one arm corresponding to a series of depressions in the base block must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-10, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a side connector" in line 2.  Claim 1 recites “base lateral connector” and “top lateral connector” which appear to be the same elements as the “side connector” recited in claim 7, therefore the claim is indefinite and confusing. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "at least one chosen" in line 2.  There is insufficient antecedent basis for this limitation in the claim, since the examiner can not determine which one has been chosen therefore this limitation is confusing and indefinite.
Claim 8 recites the limitation "a side connector" in line 3.  Claim 1 recites “base lateral connector” and “top lateral connector” which appear to be the same elements as the “side connector” recited in claim 7, therefore the claim is indefinite and confusing. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "at least one chosen" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since the examiner can not determine which one has been chosen therefore this limitation is confusing and indefinite.
Claim 10 recites the limitation "at least one chosen" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since the examiner can not determine which one has been chosen therefore this limitation is confusing and indefinite.
Claim 14 recites the limitation "at least one chosen" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since the examiner can not determine which one has been chosen therefore this limitation is confusing and indefinite.
Claim 16 recites the limitation "at least one chosen" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since the examiner can not determine which one has been chosen therefore this limitation is confusing and indefinite.
	The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-3, 5, 6, 13, 14, 15, 16, and 17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sorgi et al. (Sorgi) 4,844,387. Sorgi discloses (Claim 1) a rod rack for mounting to a vehicle (via clamp (13), comprising: a base plate (top horizontal plate of 27); at least one arm (19,21); a base block assembly (15) connecting the at least one arm to the base plate, wherein the base block assembly further comprises: a base block (49); a base plate connector (4) attaching the base block to the base plate, wherein the base plate connector is installed in a top of the base block and through the base block and attached to the base plate, wherein the base block rotates freely about the base plate connector on the base plate  (see figure 3, element 47); a base lateral connector (61, 55) through the at least one arm (19 or 21) and a side of the base block (53/59), wherein the at least one arm rotates freely about the side of the base block; a base lock (25, 125) to set a location of the at least one arm at a fixed position relative to the base block; a top bar; a top block assembly (17) connecting the top bar (75,81, 23) to the at least one arm (19 or 21), wherein the top block assembly further comprises: a top block (63); a top bar connector (73) attaching the top block (63) to the top bar, wherein the top bar (75,81, 23) rotates freely around top bar connector (73) on the top block; a top lateral connector (71 and 67)  through the at least one arm (19 or 21) at a side (top 53/59, not labeled) of the top block, wherein the at least one arm (19 or 21)rotates freely about the side of the top block; and a top lock (25,125) to set a location of the at least one arm at a fixed position relative to the top block; (Claim 2) wherein the at least one arm includes two parallel arms (19 and 21), wherein the base lateral connector connects the two parallel arms to opposite lateral sides of the base block, and wherein the top lateral connector connects the two parallel arms to corresponding opposite lateral sides of the top block; (Claim 3) wherein the at least one arm has rounded edges (see figure 3 near 55 and 61 and 69 and 67)  for complete range of motion about the top block assembly and the base block assembly; (Claim 5) wherein the base block includes a base block base channel (see figure 4, unthreaded hole within 49  for receiving unthreaded post 47, conventional swivel means) which is unthreaded, through which the base plate connector (upper horizontal plate 13) is installed and attaches to the base plate via a threaded connection (see threads in figure where 47 connects to 13, conventional means of attachment for swivel ), such that the base block moves about an axis of the base plate connector independent from the base plate; (Claim 6) wherein the top block includes a top block bar channel which is unthreaded, through which the top bar connector is installed and attaches to the top bar via a threaded connection, such that the top bar moves about an axis of the top bar connector independent from the top block; (Claim 13) wherein the base plate attaches to a surface of the vehicle, and wherein the base plate connector is removable from the base plate, leaving the base plate attached to the surface of the vehicle; (Claim 14) wherein the vehicle is at least one chosen from a watercraft, an automobile, an ATV, a truck, a golf cart, and a tractor (since it is conventional to use a device such as this to attach to a vehicle);  (Claim15) wherein the top bar includes a top platform (23); (Claim 16) wherein at least one chosen from a rod holder, an instrument, a panel, a computer , a navigation system, a flag, and a screen is attached to the top bar; (Claim 17) inherently teaches the method of installing a rod rack to a vehicle, comprising: providing a rod rack assembly, comprising: at least one arm; a base block assembly further comprising: a base block with an open channel from a top of the base block through to a bottom of the base block; a base lateral connector through the at least one arm and a side of the base block, wherein the at least one arm rotates freely about the side of the base block; a base lock to set a location of the at least one arm at a fixed position relative to the base block; a top bar; a top block assembly connecting the top bar to the at least one arm, wherein the top block assembly further comprises: a top block; a top bar connector attaching the top block to the top bar, wherein the top bar rotates freely around top bar connector on the top block; a top lateral connector through the at least one arm at a side of the top block, wherein the at least one arm rotates freely about the side of the top block; and a top lock to set a location of the at least one arm at a fixed position relative to the top block. attaching a low-profile base plate to a surface of the vehicle; connecting the rod rack assembly to the base plate, including placing a base plate connector through the open channel in the base block and connecting it to the base plate, wherein the base block rotates freely about the base plate connector on the base plate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorgi 4,844,378. The examiner takes office notice that it is well known to have the at least one arm includes a square edge at at least one end of the at least one arm for the purpose of providing blocking complete rotation of the at least one arm about the side of the base block. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sorgi to have included the at least one arm includes a square edge at at least one end of the at least one arm for the purpose of providing blocking complete rotation of the at least one arm about the side of the base block. 
	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorgi 4,844,378 in view of Kruszewski 5,201,896. Sorgi discloses all of the limitations of the claimed invention except for the pin and series of depression. Kruszewski teaches it is well known to have a pin through the at least one arm corresponding to a series of depressions wherein the pin (124) is selectably located in one of the series of depressions to lock the at least one arm at an angle relative to the block (see figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sorgi to have included wherein the base lock includes a pin through the at least one arm corresponding to a series of depressions in the base block, wherein the pin is selectably located in one of the series of depressions to lock the at least one arm at an angle relative to the base block as taught by Kruszewski for the purpose of providing a better means of securing the position of the base relative to the arms. 
	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorgi et al. (Sorgi) 4,844,387. Sorgi discloses all of the limitations of the claimed invention except for wherein the base plate is a low-profile base plate between 0.5 and 1.5 inches tall.  It would have been obvious a matter of engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sorgi to have wherein the base plate is a low-profile base plate between 0.5 and 1.5 inches tall since such a modification is merely a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).



	Claim(s) 1-3, 5-10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell 5,109,411 in view of Sorgi 4,844,387. O’Connell discloses (Claim 1) a rod rack for mounting to a vehicle (via clamp (13), comprising: a base plate (12); at least one arm (52b and 52a); a base block assembly (12d and 12c) connecting the at least one arm (52b and 52a) to the base plate, wherein the base block assembly further comprises: a base block (12d and 12c); a base lateral connector (56 and 54) through the at least one arm (52b and 52a) and a side of the base block (12), wherein the at least one arm (52b and 52a rotates freely about the side of the base block (12); a base lock (52d and 522) to set a location of the at least one arm at a fixed position relative to the base block; a top bar (26); a top block assembly (16) connecting the top bar (26) to the at least one arm (52b and 52d), wherein the top block assembly further comprises: a top block (16); a top bar connector (30) attaching the top block (16) to the top bar (26), wherein the top bar (26) rotates freely around top bar connector (36) on the top block; a top lateral connector (54 and 56)  through the at least one arm (52b and 52a) at a side of the top block, wherein the at least one arm (52b and 52d)rotates freely about the side of the top block (16); and a top lock (52f and 52g) to set a location of the at least one arm (52b and 52d) at a fixed position relative to the top block; (Claim 2) wherein the at least one arm includes two parallel arms (52a and 52b), wherein the base lateral connector (60 and 58) connects the two parallel arms to opposite lateral sides of the base block (12), and wherein the top lateral connector (56 and 54) connects the two parallel arms (52b and 52a) to corresponding opposite lateral sides of the top block (16); (Claim 3) wherein the at least one arm has rounded edges (see figure 5 top of 52a and 52b) for complete range of motion about the top block assembly and the base block assembly; such that the base block moves about an axis of the base plate connector independent from the base plate; (Claim 7)  wherein the at least one arm (52a and 52b) includes an unthreaded arm channel (16e and 16f), through which a side connector (56 and 54) is installed and attaches to at least one chosen from the top block assembly and the base block assembly via a threaded connection (nuts), such that the at least one arm rotate about the side connector independent from the at least one chosen from the top block assembly and the base block assembly; (Claim 8) wherein the at least one arm (52a and 52b) includes an upper unthreaded arm channel at an upper portion of the at least one arm and a lower unthreaded arm channel at a lower portion of the at least one arm, through both of which the side connectors (56 and 60) are installed and attach to the respective top block assembly and base block assembly via threaded connections (nuts); (Claim 9) at least one top block, base block, and at least one arm include counter-threading to lock the position of the rack in place (nuts); (Claim 10) wherein at least one chosen from the base lock (14 nut) and the top lock (18 nut) includes at least one chosen from a manual tightening screw (60 and 56) at a corresponding lateral connector and a set screw adjacent to the corresponding lateral connector; (Claim 13) wherein the base plate attaches to a surface of the vehicle (via 12b);  (Claim 14) wherein the vehicle is at least one chosen from a watercraft, an automobile, an ATV, a truck, a golf cart, and a tractor (since it is conventional to use a device such as this to attach to a vehicle and all of the chosen are conventional vehicles dashboards);  (Claim15) wherein the top bar includes a top platform (26); (Claim 16) wherein at least one chosen from a rod holder, an instrument, a panel, a computer , a navigation system, a flag, and a screen is attached to the top bar; (Claim 17) inherently teaches the method of installing a rod rack to a vehicle, comprising: providing a rod rack assembly, comprising: at least one arm; a base block assembly further comprising:; a base lateral connector through the at least one arm and a side of the base block, wherein the at least one arm rotates freely about the side of the base block; a base lock to set a location of the at least one arm at a fixed position relative to the base block; a top bar; a top block assembly connecting the top bar to the at least one arm, wherein the top block assembly further comprises: a top block; a top bar connector attaching the top block to the top bar, wherein the top bar rotates freely around top bar connector on the top block; a top lateral connector through the at least one arm at a side of the top block, wherein the at least one arm rotates freely about the side of the top block; and a top lock to set a location of the at least one arm at a fixed position relative to the top block. attaching a low-profile base plate to a surface of the vehicle. O’Connell discloses all of the limitations of the claimed invention except for the a base plate connector attaching the base block to the base plate, wherein the base plate connector is installed in a top of the base block and through the base block and attached to the base plate, wherein the base block rotates freely about the base plate connector on the base plate, the base block and top block includes an unthreaded base and top block base channel, respectively through which base plate connector and top bar connector, respectively are installed and attaches to the base plate and top bar via a threaded connection; connecting the rod rack assembly to the base plate, including placing a base plate connector through the open channel in the base block and connecting it to the base plate, wherein the base block rotates freely about the base plate connector on the base plate. Sorgi discloses (Claim 5) wherein the base block includes a base block base channel (see figure 4, unthreaded hole within 49  for receiving unthreaded post 47, conventional swivel means) which is unthreaded, through which the base plate connector (upper horizontal plate 13) is installed and attaches to the base plate via a threaded connection (see threads in figure where 47 connects to 13, conventional means of attachment for swivel ), such that the base block moves about an axis of the base plate connector independent from the base plate; (Claim 6) wherein the top block includes a top block bar channel which is unthreaded, through which the top bar connector is installed and attaches to the top bar via a threaded connection, such that the top bar moves about an axis of the top bar connector independent from the top block; (Claim 17) connecting the rod rack assembly to the base plate, including placing a base plate connector through the open channel in the base block and connecting it to the base plate, wherein the base block rotates freely about the base plate connector on the base plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Connell to have the a base plate connector attaching the base block to the base plate, wherein the base plate connector is installed in a top of the base block and through the base block and attached to the base plate, wherein the base block rotates freely about the base plate connector on the base plate, the base block and top block includes an unthreaded base and top block base channel, respectively through which base plate connector and top bar connector, respectively are installed and attaches to the base plate and top bar via a threaded connection as taught by Sorgi for the purpose of providing unencumbered rotation of the base plate relative to the arms to provide an unlimited range of positions for the device to allow the use easy positioning and access when driving.
	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell 5109,411 in view of Sorgi 4,844,378 in view of Kruszewski 5,201,896. O’Connell in view of Sorgi discloses all of the limitations of the claimed invention except for the pin and series of depression. Kruszewski teaches it is well known to have a pin through the at least one arm corresponding to a series of depressions wherein the pin (124) is selectably located in one of the series of depressions (112 wherein the depression are a complete circle as taught by O’Connell) to lock the at least one arm at an angle relative to the block (see figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Connell in view of Sorgi to have included wherein the base lock includes a pin through the at least one arm corresponding to a series of depressions in the base block, wherein the pin is selectably located in one of the series of depressions to lock the at least one arm at an angle relative to the base block as taught by Kruszewski for the purpose of providing a better means of securing the position of the base relative to the arms. 
	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell 5,109,411. O’Connell discloses all of the limitations of the claimed invention except for wherein the base plate is a low-profile base plate between 0.5 and 1.5 inches tall.  It would have been obvious a matter of engineering design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Connell to have wherein the base plate is a low-profile base plate between 0.5 and 1.5 inches tall since such a modification is merely a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional supports rack type structures including swiveling and pivoting arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631